Title: To James Madison from James Monroe, 16 May 1803
From: Monroe, James
To: Madison, James



private
Dear Sir
Paris May 16. 1803.
I wrote you at great length by Havre on the 13th. by Mr. Hughes who was charged with the treaty. This will be forwarded by Mr. derieux by whom it was intended to have sent the original instruments, but he being forc’d to take the route of Bordeaux, and an opportunity offering by Havre, we committed them to Mr. Hughes, & send copies by Mr. Derieux. I detained this Latter gentn. here some days on this business, believing him to be strictly honest & discreet; & knowing that he wod. shew zeal in the execution of the trust, as that it was an act of kindness to a poor unfortunate citizen who had need of assistance. There was also another motive at the time; I knew of no one here who intended or could be prevailed on to go to the UStates on the occasion; and had reason to believe we shod. have difficulty in finding a person to whom we cod. confide the trust. His going on towards the port was by permission, to stay a day or two with his friends, who he expected never to see again. I promisd him the charge of his detention here, his passage, & expences to the federal city, which will probably amt. to 200. dolrs., perhaps less. I shall request the consul to engage his passage on the cheapest terms. In no case will it be necessary to give him more than that sum. If the trust is not well executed it will of course be less or nothing.
Col: Mercer will act as one of the comrs. to adjust or rather revise the adjustment made by the French boards, of the claims of our citizen⟨s⟩ on this govt., for which we become responsible by the Treaty. I have had no secry.; he has lived with me as a friend and assists me in copying my papers. I enclose you two Letters one to Mr. Tyler, the other to Mr. Purviance. On my appointment here, I felt as you may concieve much embarrassed, by the just pretentions of many friends to whom I owed personal obligations, who wished to accompany me. Mr. Mercer being the first who spake to me on the subject, I offered him every attention & service which I cod. engage on my own part, no secry being allowed that was an answer satisfactory to him and others why such an appointment cod. not be conferr’d on any one. I shall proceed to spain without one, nor in any event shall I appoint any one in Europe to that office. The persons to whom I feel under most engagment on that point are Mr. Jame[s] Tyler & Mr. Purviance. The former wod. not think of remaining in Europe if he came at all, more than a year. The latter wod. probably wish a longer establishment. If Mr. Tyler wod. sit out immediately, on the expectation of enjoying the advantages incident to the office of secry. during the dependance of the business with France and spain I shod. be glad to have it in my power to give him that testimony of my esteem. In that case the communication to Mr. Purviance had better be withheld: but if Mr. Tyler declines it, then Mr. Purviance may be sent off immediately. It is not my wish to remain in Europe long. Perhaps too short a time to make it an object for Mr. Purviance. If I could gratify both, it wod. give me much pleasure; but if I cannot and any one solely is appointed it must be Mr. Purviance, as having applied to me first, having been with me formerly, he has claims the accomodation of which wod. reconcile every one; whereas if I appointed any one else, it wod. not only be an act of injustice to him, but give offense to many others.
I expect to sit out for Spain in a week or ten days, and to be back in abt. 3. months; perhaps it may take four. I leave my family at St. Germain where Mrs. Monroe will have rooms convenient to the school our daughter attends. I have thought it better to leave her there, with our little family, than take her to Spain, where after a long journey, we shod. have again, much ceremony, much expense &c.
I conclude that the Congress in case the treaty is ratified will immediately organize a govt. at New orleans, for which purpose, as to create the stock in complyance with the treaty, I think it probable that the congress may be called at an early period. The President will have to appoint officers at New orleans, and among others a Collector for the port. Mr. Skipwith has requested me to communicate to you his wish to fill that station, which I do with pleasure, from a knowledge that he is well qualified for it, and that his long & faithful services here entitle him to attention. His present office will of course soon terminate, or what amounts to the same thing his salary will, and his anxious wish is to obtain some establishment in the UStates especially the one referr’d to. From what I can learn he will leave this, after near 10. years service, through a very tempestuous season in both countries, in which he has deservedly sustained a character unimpeached for integrity & diligent attention to the duties of his office, in point of fortune pretty much as he came. I hope the President will be disposed to provide for him, according to his merit, and am persuaded that no opportunity can present it self more favorable than in the mode which is suggested. I shall write you agn. as any thing deserving of attention occurs & opportunities present. Our best regards to Mrs Madison & family. Your friend & servt
Jas. Monroe

On consideration I have thought it best not to write to Mr. Tyler or Mr. Purviance, but to leave it to you to act in it as you think fit. Knowing my situation & wishes respecting those gentn., you will see what it will be proper to do, and be so good as to communicate on my part with either or both as if it were your own case.
 

   
   RC (DLC: Rives Collection, Madison Papers). Docketed by JM.



   
   Livingston and Monroe wrote JM a public letter on 13 May. The letter referred to here was probably Monroe’s private letter of 14 May (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:601–6, 610–15).



   
   As the postscript indicates, the letters noted here were not enclosed.



   
   This was probably the James Tyler who was related to Monroe through his mother, Elizabeth Jones Monroe (WMQWilliam and Mary Quarterly., 1st ser., 4 [1895–96]: 274–75).


